DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action on the merits, in response to the claims filed on July 22, 2019.
Claims 16-27 have been withdrawn.
Claims 1-34 are pending.
Claims 1-15 and 28-34 have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
a voter interface…in claim 1
a direct record electronic (DRE) voter interface configured to…in claim 28
a vote identification component configured to identify…in claim 28
a digital image generator coupled with the vote identification component and the DRE voter interface configured to…in claim 28
a digital signature generator that generates…in claim 28
As noted above, the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders such as “voter interface”, “vote identification component”, “digital image generator” and “digital signature generator” coupled with functional language “configured to” and “that generates” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not further modified by sufficient structure or material for performing the claimed function.  The generic placeholders mentioned above are considered generic because the functions can be performed by either software or hardware or the combination of hardware and software, and equivalents thereof and the words themselves do not imply obvious structure. For example, the voter interface, originally-filed specification discloses [0037], “In some examples, voter interface 300 may be an example of voter terminal 105 of FIGs. 1 or 2. The voter interface 300 may be, for an example, a DRE voter interface, or a voter interface that may be used to enter ballot selections before printing a paper ballot containing the votes of the voter. The voter interface 300-a of FIG. 3A, for example, includes a display housing 305 and a display having a control portion 310 that may be used to control aspects of a display or audio output of the voter interface 300… In the example of FIG. 3A, the selection portion 320 indicates candidates for electors for president and vice president, and the voter in this example has selected Candidate C for president and Candidate D for vice president as indicated at 330. A navigation portion 325 may provide controls for advancing through races, such as a next race selection 335, or for reviewing currently entered vote selections.” For examination purpose, examiner considers the voter interface as the voter terminal 105.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The following claim limitations:
a vote identification component configured to identify…in claim 28
a digital image generator coupled with the vote identification component and the DRE voter interface configured to…in claim 28
a digital signature generator that generates…in claim 28
Invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 28-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-15 are directed to a method, and claims 28-34 are directed to a system comprising a memory and a processor. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite generating and storing electronic document. Specifically, the claims recite “identifying one or more votes made by the voter at a voter … of a voting …; generating a digital image that lists the identified one or more votes made by the voter; storing the digital image of the one or more votes in a …; displaying the digital image to the voter using the voter …; prompting, via the voter …, the voter to provide a voter verification of the one or more votes displayed in the digital image; receiving the voter verification at the voter …; and storing the voter verification of the digital image containing one or more votes in the … to provide a voter-verified digital audit trail of the one or more votes made by the voter.”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for carrying out a legal interactions between parties that involves communicating data needed to complete a voting process. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a memory and a processor merely use(s) a computer as a tool to perform an abstract idea. Specifically, the memory and processor perform(s) the steps or functions of “identifying one or more votes made by the voter at a voter interface of a voting system; generating a digital image that lists the identified one or more votes made by the voter; storing the digital image of the one or more votes in a memory; displaying the digital image to the voter using the voter interface; prompting, via the voter interface, the voter to provide a voter verification of the one or more votes displayed in the digital image; receiving the voter verification at the voter interface; and storing the voter verification of the digital image containing one or more votes in the memory to provide a voter-verified digital audit trail of the one or more votes made by the voter.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a memory and a processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of generating and storing electronic document. As discussed above, taking the claim elements separately, the memory and a processor perform(s) the steps or functions of “identifying one or more votes made by the voter at a voter interface of a voting system; generating a digital image that lists the identified one or more votes made by the voter; storing the digital image of the one or more votes in a memory; displaying the digital image to the voter using the voter interface; prompting, via the voter interface, the voter to provide a voter verification of the one or more votes displayed in the digital image; receiving the voter verification at the voter interface; and storing the voter verification of the digital image containing one or more votes in the memory to provide a voter-verified digital audit trail of the one or more votes made by the voter.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of generating and storing electronic document. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-15 and 29-34 further describe the abstract idea of generating and storing electronic document. 
Claim 2 recites: generating a cast vote record at the voting system based at least in part on the verified one or more votes made by the voter; and providing the cast vote record to a tabulation system.
Claim 3 recites: linking the stored digital image and the voter verification to the cast vote record.
Claim 4 recites: the generating of the cast vote record is initiated only after the voter verification of the digital image.
Claim 5 recites: the digital image identifying the one or more votes made by the voter contains information in a text format that can be interpreted by a voter, and contains information in a machine-readable code that can be interpreted by a scanner or computer.
Claims 6 and 30 recite: generating a digital signature for the digital image and the voter verification; appending the digital signature to the digital image and the voter verification; and storing the digital image, voter verification, and the digital signature in the memory.
Claims 7 and 31 recite: wherein the digital signature comprises a cryptographic hash of the digital image, the voter verification of the one or more votes, or any combination thereof.
Claims 8 and 32 recite: wherein the digital image and the voter verification are encrypted and stored.
Claim 9 recites: performing ballot processing on the one or more received votes; updating the digital image and the voter verification of the one or more votes based at least in part on the ballot processing; and storing the updated digital image and voter verification of the one or more votes in the memory to provide the voter-verified digital audit trail.
Claim 10 recites: wherein the ballot processing comprises a preferential voting reallocation process, an assignment of one or more write-in candidates, a removal of one or more votes based on voter ineligibility, or any combination thereof.
Claims 11 and 33 recite: printing the digital image and the voter verification; and providing the printed digital image and voter verification as a voter verified paper audit trail.
Claim 12 recites: re-tallying votes for one or more races or ballot issues using the printed digital image and the voter verification as part of a re-count.
Claim 13 recites: wherein the identifying the one or more votes comprises: optically scanning a voter-marked paper ballot; and determining the one or more votes based at least in part on markings on the voter-marked paper ballot.
Claim 14 recites: wherein the identifying the one or more votes comprises: receiving one or more selections from the voter on a direct record electronic (DRE) voter interface of the one or more votes.
Claims 15 and 34 recite: wherein the digital image comprises a bitmap image, a jpeg image, a tiff image, a gif image, a png image, or a pdf image.
Claim 29 recites: the vote identification component is further configured to generate a cast vote record based at least in part on the identified one or more votes made by the voter and the voter verification, and link the stored digital image and the voter verification to the cast vote record.
The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-15, 28, 29 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Grossberg et al. (US 20150039403 A1, “Grossberg”) in view of Korb et al. (US 20130306724 A1, “Korb”).

Regarding claim 1, Grossberg discloses: A method for verifying a vote cast by a voter, comprising:
identifying one or more votes made by the voter at a voter interface of a voting system (Grossberg [0027], “When a voter submits an electronic ballot at 870, the electronic ballot may be interpreted at 872. For example, when selections are made via user interface 990B, the selection made with respect to the electronic ballot 990A can be submitted for tallying with other cast votes. When this is the case, user interface 990A may receive, in response to for example selecting done/cast at 230 at FIG. 2C, an indication that the voter has cast or submitted the votes.” [0003], “interpreting, by the processor including the user interface in response to the received indication, data associated with the electronic ballot;”), (see paragraphs [0003], [0027], [0025] and Fig. 1B);
generating a digital image that lists the identified one or more votes made by the voter (Grossberg [0029], At 874, the electronic ballot may be rendered as an image. For example, user interface 990B including image rendering 990B may generate an image, such as a png formatted file, and/or any other image file, from the interpreted electronic document representing the electronic ballot including selections submitted at 870.” [0025], “When voter 901 makes a selection of for example a candidate on the electronic ballot 990A and submits the selection for tallying, image renderer 969A may interpret electronic ballot 990A including any selections and render the electronic ballot 990A as for example an image (for example, a png file or other type of image file). The client-side rendering performed by image renderer 969A may generate the image without accessing another server or device.”), (see paragraphs [0003], [0029], [0025] and Figs. 1A and 1B);
storing the digital image of the one or more votes in a memory (Grossberg [0025], “Server 992A may then store the encrypted ballot image 969C with other voting information to enable performing vote tallies, audits, and/or other operations.” [0034], “And, in some implementations, the completed and visually audited ballot image (for example, ballot 200 at FIG. 2C) from voting device 905 (as well as other voting devices) may be stored at an image storage server 992A as an image to enable tallying from the stored images the votes at 992B.”), (see paragraphs [0025] and [0034] and Figs. 1A and 1C);
displaying the digital image to the voter using the voter interface (Grossberg [0034], “FIG. 2C described further below depicts an example of a ballot 200 including the selections (which are indicated by check marks) which may be presented on a display coupled at the voting device 905. Referring again to FIG. 1, when the voter 901 is done making selections, the voter may cast the vote. In some implementations, the voter 901 may be presented with an image of the selections (for example, a printed paper ballot with the selections made by the voter or an image of those selections presented electronically on a display) in ballot form, as depicted at for example FIG. 2C, at ballot image 990A. For example, the voter selections 990A may be presented as a way for the voter to visually audit the selections made at voting device 905.”), (see paragraphs [0034] and Fig. 2C);
prompting, via the voter interface, the voter to provide a voter verification of the one or more votes displayed in the digital image (Grossberg [0034], “For example, the voter selections 990A may be presented as a way for the voter to visually audit the selections made at voting device 905.”), (see paragraphs [0034] and [0024]-[0025] and Fig. 2C);
receiving the voter verification at the voter interface (Grossberg [0034], “If the voter 901 believes the presented ballot image 990A accurately captured the voter's selections made at voting device 905, the voter 901 may select done at 907 (or 230 at FIG. 2C) to cast the vote including for example the one or more selections made at 905.”), (see paragraphs [0034] and Fig. 2C); and
storing the voter verification of the digital image containing one or more votes in the memory to provide a voter-verified digital audit trail of the one or more votes made by the voter (Grossberg [0034], “And, in some implementations, the completed and visually audited ballot image (for example, ballot 200 at FIG. 2C) from voting device 905 (as well as other voting devices) may be stored at an image storage server 992A as an image to enable tallying from the stored images the votes at 992B. Furthermore, this image be encrypted and/or wrapped in a digital signature to enhance the integrity of the stored ballot image.” [0035], “The encryption ballot 925B may be stored at server 925A.”), (see paragraphs [0034]-[0035] and Figs. 1C and 2C).

Alternatively, Korb discloses:
identifying one or more votes made by the voter at a voter interface of a voting system ([0057], “The optical image may be generated from an optical scanner or other imaging device that is connected with the optical scan ballot system for example. The optical image is analyzed, at block 1215, to determine votes that are recorded on the ballot. Such determination may be based on image analysis of the optical image, such as described above, for example.”), (see paragraphs [0057 and Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grossberg with Korb to include a direct recording electronic (DRE) systems of Korb to record votes through a ballot display interface to enhance ballot/vote selection accuracy.

Regarding claim 2: Grossberg and Korb, discloses as shown above.
Grossberg further discloses: The method of claim 1, further comprising:
generating a cast vote record at the voting system based at least in part on the verified one or more votes made by the voter (Grossberg [0035], “the completed and cast ballot may be submitted electronically at 920 to another device, such as for example a server 925A…the electronic ballot (for example, the selections made, a ballot identifier identifying the ballot type used, a session identifier identifying the voting session used at voting device 905, user identification information, and/or other information) may be encrypted before being sent at 920 to server 925A, …The encryption ballot 925B may be stored at server 925A.”), (see paragraphs [0035] and Fig. 1C); and
providing the cast vote record to a tabulation system (Grossberg [0035], “At 925C, the server 925 may tally one or more of the ballots (for example, ballot 925B and the like) electronically submitted by voting device 905 as well as other voting devices.” [0062], “The server A 440 may also be configured as an electronic ballot box holding a plurality of ballots from voters. The results at server A 440 may be tabulated to determine a value representative of the voting results.” [0038], “In some implementations, quad auditor 980 may receive vote tallies from the physical ballot box vote tally 912C (which may represent a first voting channel), the stored ballot image tally 992B (which may represent a second voting channel), the electronically submitted vote tally 925C (which may represent a third voting channel), and the bar code scanned vote tally 934B (which may represent a fourth voting channel).”), (see paragraphs [0035], [0038], [0043] and [0062]).

Alternatively, Korb discloses:
generating a cast vote record at the voting system based at least in part on the verified one or more votes made by the voter (see paragraphs [0037], [0006] and [0029]-[0030]).
providing the cast vote record to a tabulation system (see paragraph [0031])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grossberg with Korb to include a direct recording electronic (DRE) systems of Korb to record votes through a ballot display interface to enhance ballot/vote selection accuracy.

Regarding claim 3: Grossberg and Korb, discloses as shown above.
Grossberg further discloses: The method of claim 2, further comprising:
linking the stored digital image and the voter verification to the cast vote record (Grossberg [0038], “In some implementations, quad auditor 980 may receive vote tallies from… the stored ballot image tally 992B (which may represent a second voting channel), the electronically submitted vote tally 925C (which may represent a third voting channel), …If there the vote tallies from 912C, 992B, 925C, and 934B are the same, then quad auditor 980 may indicate that the election results are true.” [0025], “Server 992A may then store the encrypted ballot image 969C with other voting information to enable performing vote tallies, audits, and/or other operations.” [0031], “The called method at Table 1 may then create a session_hash using for example a SHA-256 hash. This hash may be based on the voter's entered credentials_csv and voter identification information. The session_hash may then be concatenated to the generated PNG image (or bitmapped image). Next, 1024-bit RSA encryption may be used to encrypt the session_hash and generated image. The encryption may use a key, such as a public key embedded in the electronic ballot. The encrypted image is then sent securely to a server, such as server 992A (or any other secure server).” [0035], “Some (if not all) of the contents of the electronic ballot (for example, the selections made, a ballot identifier identifying the ballot type used, a session identifier identifying the voting session used at voting device 905, user identification information, and/or other information) may be encrypted before being sent at 920 to server 925A,…The encryption ballot 925B may be stored at server 925A…in some implementations, represent, as noted above, the contents of electronic ballot (although the image of the ballot may be included as well).”), (see paragraphs [0031], [0035], [0038] and [0025] and Fig. 1C).

Alternatively, Korb discloses:
linking the stored digital image and the voter verification to the cast vote record (see paragraphs [0039], [0050] and [0052])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grossberg with Korb to include a direct recording electronic (DRE) systems of Korb to record votes through a ballot display interface to enhance ballot/vote selection accuracy.

Regarding claim 4: Grossberg and Korb, discloses as shown above.
Grossberg further discloses: The method of claim 2, wherein:
the generating of the cast vote record is initiated only after the voter verification of the digital image (see paragraphs [0034]-[0035] and Figs. 1C and 2C).

Regarding claim 5: Grossberg and Korb, discloses as shown above.
Grossberg further discloses: The method of claim 1, wherein:
the digital image identifying the one or more votes made by the voter contains information in a text format that can be interpreted by a voter, and contains information in a machine-readable code that can be interpreted by a scanner or computer (see paragraphs [0047], [0024] and [0034] and Fig. 2C).

Regarding claims 8 and 32: Grossberg and Korb, discloses as shown above.
Grossberg further discloses: The method of claim 6, wherein the digital image and the voter verification are encrypted and stored (Grossberg [0035], “The encryption ballot 925B may be stored at server 925A”, [0025], “The encrypted ballot image 969C may then be sent electronically…to a server, such as ballot image storage server 992A, a voting server, and the like. Server 992A may then store the encrypted ballot image 969C with other voting information …”), (see paragraphs [0025] and [0035], [0040] and [0043] and Fig. 1C).

Regarding claim 9: Grossberg and Korb, discloses as shown above.
Grossberg further discloses: The method of claim 1, further comprising:
performing ballot processing on the one or more received votes (see paragraphs [0034] and [0039]-[0046] and Figs. 2A and 2B);

Grossberg does not specifically disclose, however, Korb discloses:
updating the digital image and the voter verification of the one or more votes based at least in part on the ballot processing (Korb [abstract], “An optical scan system may image a paper ballot and allow vote modification by the voter following the imaging. Such a modification may be necessary, for example, if a voter has improperly voted (e.g., voted for two candidates for one office), if a definitive determination of the intention to cast a vote cannot be made (e.g., partially filed-in bubble associated with a candidate, erasure, stray marks), if a write-in candidate is included on the ballot, or if a voter has changed their mind or otherwise wishes to cast a different vote than initially indicated. After correction, the corrected ballot may be re-imaged.” [0006], “a ballot counting system may receive input from the voter to modify an existing ballot. In some embodiments, a voter takes a completed ballot to an optical scan system, and feeds the ballot into a ballot-entry slot. The results of the tabulation may be displayed or otherwise provided to the voter, and a confirmation may be received that the tabulation is correct. In the event of an error reading the ballot, or an improper vote has been detected (e.g., two votes for one office), the voter may be prompted to provide information to clarify one or more votes, such as by confirming or correcting the vote(s). When confirming or correcting vote information, the voter may also provide an input indicating that a particular vote is to be changed. The system may receive the corrected or modified vote,.”), (see abstract and paragraphs [0006], [0030] and [0037]); and
storing the updated digital image and voter verification of the one or more votes in the memory to provide the voter-verified digital audit trail (Korb [0006], “The system may receive the corrected or modified vote, and record the vote in a cast vote record while the voter is still present at the system. In some embodiments, modifications may be printed on the ballot and/or electronically recorded in the cast vote record.”), (see paragraph [0006]-[0007], [0030] and [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grossberg with Korb to include a direct recording electronic (DRE) systems of Korb to record votes through a ballot display interface to enhance ballot/vote selection accuracy.

Regarding claim 10: Grossberg and Korb, discloses as shown above.
Grossberg further discloses: The method of claim 9, wherein the ballot processing comprises a preferential voting reallocation process, an assignment of one or more write-in candidates, a removal of one or more votes based on voter ineligibility, or any combination thereof (see paragraphs [0034] and [0039]-[0046] and Figs. 2A and 2B).

Regarding claims 11 and 33: Grossberg and Korb, discloses as shown above.
Grossberg further discloses: The method of claim 1, further comprising:
printing the digital image and the voter verification (see paragraphs [0036]-[0037], [0047], [0056] and [0062] and Figs. 4A and 4C ); and
providing the printed digital image and voter verification as a voter verified paper audit trail (see paragraphs [0056], [0062]-[0063] and [0065] and Figs. 4A and 4C).

Regarding claim 12: Grossberg and Korb, discloses as shown above.
Grossberg further discloses: The method of claim 11, further comprising:
re-tallying votes for one or more races or ballot issues using the printed digital image and the voter verification as part of a re-count (see paragraphs [0032] and [0057]-[0058]).

Regarding claim 13: Grossberg and Korb, discloses as shown above.
Grossberg further discloses: The method of claim 1, wherein the identifying the one or more votes comprises:
optically scanning a voter-marked paper ballot (see paragraphs [0036]-[0038]); and
determining the one or more votes based at least in part on markings on the voter-marked paper ballot (see paragraphs [0036]-[0038]).

Regarding claim 14: Grossberg and Korb, discloses as shown above.
Grossberg further discloses: The method of claim 1, wherein the identifying the one or more votes comprises:
receiving one or more selections from the voter on a [voting device 905] voter interface of the one or more votes (see paragraphs [0003], [0027], [0025] and Fig. 1B).

Grossberg further discloses, a voting device 905 (the Examiner considers the voting device 905 to be the direct record electronic (DRE)) and the voting device 905 performs the functions of the direct record electronic (DRE) (Grossberg [0023], “The voting device 905 may be implemented as a device at which a voter may select one or more candidates, one or more propositions, and/or make any other selections. In some implementations, voting device 905 may be implemented as a processor-based device, such as a computer, a tablet, a smartphone, and/or any other processor-based device). The voting device 905 may also include memory, a user interface 990B, such as a browser or other client application, for viewing an electronic ballot 990A and/or making selections on the ballot 990A, and of the like.” [0021], the voting device may perform client-side rendering of the electronic ballot. Moreover, the when a voter is ready to submit a vote for tallying, this submission may initiate the client-side rendering of the electronic ballot. And, this client-side rendered electronic ballot (including any selections) may be sent securely to a server for tallying, auditing, and the like.” [0034], “If the voter 901 believes the presented ballot image 990A accurately captured the voter's selections made at voting device 905, the voter 901 may select done at 907 (or 230 at FIG. 2C) to cast the vote including for example the one or more selections made at 905.”), (see paragraphs [0021], [0023], [0034] and [0047] and Fig. 1A and 1C).

Grossberg does not specifically disclose, a direct record electronic (DRE) voter interface interface which the Examiner considered as the voting device 905, however, for compact persecution, Korb discloses: a direct record electronic (DRE) voter interface (Korb [0028], “Another category of electronic voting systems, referred to as direct recording electronic (DRE) systems, record votes through a ballot display provided with mechanical or electro-optical components that may be activated by the voter (typically buttons or a touchscreen).”), (see paragraphs [0028]-[0029] and Fig. 1 and related text):
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grossberg with Korb to include a direct recording electronic (DRE) systems of Korb to record votes through a ballot display interface to enhance ballot/vote selection accuracy.

Regarding claims 15 and 34: Grossberg and Korb, discloses as shown above.
Grossberg further discloses: The method of claim 1, wherein the digital image comprises a bitmap image, a jpeg image, a tiff image, a gif image, a png image, or a pdf image (see paragraphs [0004], [0025] and [0031]).

Regarding claim 28: Grossberg and Korb, discloses as shown above.
Grossberg further discloses: A voting system, comprising:
[voting device 905] voter interface configured to provide an electronic ballot to a voter and receive one or more vote selections from the voter responsive thereto (Grossberg [0023], “The voting device 905 may be implemented as a device at which a voter may select one or more candidates, one or more propositions, and/or make any other selections. In some implementations, voting device 905 may be implemented as a processor-based device, such as a computer, a tablet, a smartphone, and/or any other processor-based device). The voting device 905 may also include memory, a user interface 990B, such as a browser or other client application, for viewing an electronic ballot 990A and/or making selections on the ballot 990A, and of the like.” [0021], the voting device may perform client-side rendering of the electronic ballot. Moreover, the when a voter is ready to submit a vote for tallying, this submission may initiate the client-side rendering of the electronic ballot. And, this client-side rendered electronic ballot (including any selections) may be sent securely to a server for tallying, auditing, and the like.” [0034], “If the voter 901 believes the presented ballot image 990A accurately captured the voter's selections made at voting device 905, the voter 901 may select done at 907 (or 230 at FIG. 2C) to cast the vote including for example the one or more selections made at 905.”), (see paragraphs [0021], [0023], [0034] and [0047] and Fig. 1A and 1C);
a vote identification component configured to identify one or more votes made by the voter based at least in part on the electronic ballot and the received one or more vote selections (Grossberg [0027], “When a voter submits an electronic ballot at 870, the electronic ballot may be interpreted at 872. For example, when selections are made via user interface 990B, the selection made with respect to the electronic ballot 990A can be submitted for tallying with other cast votes. When this is the case, user interface 990A may receive, in response to for example selecting done/cast at 230 at FIG. 2C, an indication that the voter has cast or submitted the votes.” [0003], “interpreting, by the processor including the user interface in response to the received indication, data associated with the electronic ballot;”), (see paragraphs [0003], [0027], [0025] and Fig. 1B);
a digital image generator coupled with the vote identification component and the [voting device 905] voter interface configured to generate a digital image containing a list of the identified one or more votes made by the voter (Grossberg [0029], At 874, the electronic ballot may be rendered as an image. For example, user interface 990B including image rendering 990B may generate an image, such as a png formatted file, and/or any other image file, from the interpreted electronic document representing the electronic ballot including selections submitted at 870.” [0025], “When voter 901 makes a selection of for example a candidate on the electronic ballot 990A and submits the selection for tallying, image renderer 969A may interpret electronic ballot 990A including any selections and render the electronic ballot 990A as for example an image (for example, a png file or other type of image file). The client-side rendering performed by image renderer 969A may generate the image without accessing another server or device.”), and wherein the [voting device 905] voter interface is configured to display the digital image to the voter (Grossberg [0034], “FIG. 2C described further below depicts an example of a ballot 200 including the selections (which are indicated by check marks) which may be presented on a display coupled at the voting device 905. Referring again to FIG. 1, when the voter 901 is done making selections, the voter may cast the vote. In some implementations, the voter 901 may be presented with an image of the selections (for example, a printed paper ballot with the selections made by the voter or an image of those selections presented electronically on a display) in ballot form, as depicted at for example FIG. 2C, at ballot image 990A. For example, the voter selections 990A may be presented as a way for the voter to visually audit the selections made at voting device 905.”), prompt the voter to provide a voter verification of the one or more votes contained in the digital image (Grossberg [0034], “For example, the voter selections 990A may be presented as a way for the voter to visually audit the selections made at voting device 905.”), and receive the voter verification from the voter (Grossberg [0034], “If the voter 901 believes the presented ballot image 990A accurately captured the voter's selections made at voting device 905, the voter 901 may select done at 907 (or 230 at FIG. 2C) to cast the vote including for example the one or more selections made at 905.”), (see paragraphs [0003], [0029], [0025] and [0034]   and Figs. 1A and 1B, 2C); and
a memory coupled with the digital image generator and the [voting device 905] voter interface that stores the digital image and voter verification of the one or more votes to provide a voter-verified digital audit trail of the one or more votes made by the voter (Grossberg [0034], “And, in some implementations, the completed and visually audited ballot image (for example, ballot 200 at FIG. 2C) from voting device 905 (as well as other voting devices) may be stored at an image storage server 992A as an image to enable tallying from the stored images the votes at 992B. Furthermore, this image be encrypted and/or wrapped in a digital signature to enhance the integrity of the stored ballot image.” [0035], “The encryption ballot 925B may be stored at server 925A.”), (see paragraphs [0034]-[0035] and Figs. 1C and 2C).
link
Grossberg further discloses, a voting device 905 (the Examiner considers the voting device 905 to be the direct record electronic (DRE)) and the voting device 905 performs the functions of the direct record electronic (DRE) (Grossberg [0023], “The voting device 905 may be implemented as a device at which a voter may select one or more candidates, one or more propositions, and/or make any other selections. In some implementations, voting device 905 may be implemented as a processor-based device, such as a computer, a tablet, a smartphone, and/or any other processor-based device). The voting device 905 may also include memory, a user interface 990B, such as a browser or other client application, for viewing an electronic ballot 990A and/or making selections on the ballot 990A, and of the like.” [0021], the voting device may perform client-side rendering of the electronic ballot. Moreover, the when a voter is ready to submit a vote for tallying, this submission may initiate the client-side rendering of the electronic ballot. And, this client-side rendered electronic ballot (including any selections) may be sent securely to a server for tallying, auditing, and the like.” [0034], “If the voter 901 believes the presented ballot image 990A accurately captured the voter's selections made at voting device 905, the voter 901 may select done at 907 (or 230 at FIG. 2C) to cast the vote including for example the one or more selections made at 905.”), (see paragraphs [0021], [0023], [0034] and [0047] and Fig. 1A and 1C).

Grossberg does not specifically disclose, a direct record electronic (DRE) voter interface which the Examiner considered as the voting device 905.
However, for compact persecution, Korb discloses: a direct record electronic (DRE) voter interface (Korb [0028], “Another category of electronic voting systems, referred to as direct recording electronic (DRE) systems, record votes through a ballot display provided with mechanical or electro-optical components that may be activated by the voter (typically buttons or a touchscreen).”), (see paragraphs [0028]-[0029] and Fig. 1 and related text):
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grossberg with Korb to include a direct recording electronic (DRE) systems of Korb to record votes through a ballot display interface to enhance ballot/vote selection accuracy.

Regarding claim 29: Grossberg and Korb, discloses as shown above.
Grossberg further discloses: The voting system of claim 28, wherein:
the vote identification component is further configured to generate a cast vote record based at least in part on the identified one or more votes made by the voter and the voter verification (Grossberg [0035], “the completed and cast ballot may be submitted electronically at 920 to another device, such as for example a server 925A… the electronic ballot (for example, the selections made, a ballot identifier identifying the ballot type used, a session identifier identifying the voting session used at voting device 905, user identification information, and/or other information) may be encrypted before being sent at 920 to server 925A, although the encryption may take place at other times as well (for example, encryption may be performed when received by server 925A). The encryption ballot 925B may be stored at server 925A.”), and link the stored digital image and the voter verification to the cast vote record (Grossberg [0038], “In some implementations, quad auditor 980 may receive vote tallies from …the stored ballot image tally 992B (which may represent a second voting channel), the electronically submitted vote tally 925C (which may represent a third voting channel), …If there the vote tallies from 912C, 992B, 925C, and 934B are the same, then quad auditor 980 may indicate that the election results are true.” [0025], “Server 992A may then store the encrypted ballot image 969C with other voting information to enable performing vote tallies, audits, and/or other operations.” [0031], “The called method at Table 1 may then create a session_hash using for example a SHA-256 hash. This hash may be based on the voter's entered credentials_csv and voter identification information. The session_hash may then be concatenated to the generated PNG image (or bitmapped image). Next, 1024-bit RSA encryption may be used to encrypt the session_hash and generated image. The encryption may use a key, such as a public key embedded in the electronic ballot. The encrypted image is then sent securely to a server, such as server 992A (or any other secure server).” [0035], “Some (if not all) of the contents of the electronic ballot (for example, the selections made, a ballot identifier identifying the ballot type used, a session identifier identifying the voting session used at voting device 905, user identification information, and/or other information) may be encrypted before being sent at 920 to server 925A,…The encryption ballot 925B may be stored at server 925A…in some implementations, represent, as noted above, the contents of electronic ballot (although the image of the ballot may be included as well).”), (see paragraphs [0031], [0035], [0038] and [0025] and Fig. 1C).

Alternatively, Korb discloses:
the vote identification component is further configured to generate a cast vote record based at least in part on the identified one or more votes made by the voter and the voter verification (see paragraphs [0037], [0006] and [0029]-[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grossberg with Korb to include a direct recording electronic (DRE) systems of Korb to record votes through a ballot display interface to enhance ballot/vote selection accuracy.

Claims 6, 7, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Grossberg et al. (US 20150039403 A1, “Grossberg”) in view of Korb et al. (US 20130306724 A1, “Korb”) further in view of Backert et al. (US 20150310686 A1, “Backert”).

Regarding claims 6 and 30: Grossberg and Korb, discloses as shown above.
Grossberg further discloses: The method of claim 1, wherein the storing comprises:
generating a digital signature for the digital image and […] (Grossberg [0034], “Furthermore, this image be encrypted and/or wrapped in a digital signature to enhance the integrity of the stored ballot image.” [0021], “The electronic ballot may be sent securely by encrypting the image containing the electronic ballot.”), (see paragraphs [0034] and [0021]);
storing the digital image, voter verification, and the digital signature in the memory (see paragraphs [0034]-[0035] and [0021]).

Grossberg does not specifically disclose, however, Backert discloses:
generating a digital signature for the digital image and the voter verification (Backert [0086], “S306, digital signature component 216 on application server 104 digitally signs the electronic ballots, as discussed below…” [0089], “Digital signature component 216 then creates digital signature 709-1 by encrypting the first message digest for electronic ballot 700-1 with an encryption key… Similarly, digital signature component 216 creates digital signature 709-2 by encrypting the second message digest for electronic ballot 700-2 with the private key,”), (see paragraphs [0086]-[0087] and Fig. 3);
appending the digital signature to the digital image and the voter verification (Backert [0089], “Digital signature component 216 then appends digital signature 709-1 to the encrypted electronic ballot 700-1. Similarly, digital signature component 216 creates digital signature 709-2 by encrypting the second message digest for electronic ballot 700-2 with the private key, and appends digital signature 709-2 to the encrypted electronic ballot 700-2.”), (see paragraphs [0089] and Fig. 3); and
storing the digital image, voter verification, and the digital signature in the memory (Backert [0091], “At step S307, electronic ballot storing component 217 on application server 104 stores the signed electronic ballots, as discussed below.”) (see paragraphs [0091]-[0093 and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grossberg and Korb with Backert to include well-known function of hashing and digital signature to enhance data integrity and security.

Regarding claims 7 and 31: Grossberg, Korb and Backert, discloses as shown above.
Grossberg does not specifically disclose, however, Korb discloses: The method of claim 6, wherein the digital signature comprises a cryptographic hash of the digital image, the voter verification of the one or more votes, or any combination thereof (see paragraphs [0087]-[0089] and [0097]-0098]):
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grossberg and Korb with Backert to include well-known function of hashing and digital signature to enhance data integrity and security.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAHED ALI/ Examiner, Art Unit 3685


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685